Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND ACTING CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in accordance with 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of Neah Power Systems, Inc. (the “Company”), that, to his knowledge, the Annual Report of the Company on Form 10-K for the period ended September 30, 2012, fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operation of the Company as of the dates and for the periods presented in the financial statements included in such report. Dated: December 31, 2012 By: /s/ DR. GERARD C. D’COUTO Dr. Gerard C. D’Couto Chief Executive Officer Dated: December 31 , 2012 By: /s/ DAVID SCHMIDT David Schmidt Principal Finance and Accounting Officer
